NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas           956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                        August 3, 2015

      Hon. Danice L. Obregon                    Mr. Frankie Wayne Nealy
      Attorney at Law                           #1714921
      802 N. Caranchua, Suite 2100              Ellis Unit
      Corpus Christi, TX 78401                  1697 FM 980
      * DELIVERED VIA E-MAIL *                  Huntsville, TX 77343

      Ms. Robin Michelle Nealy
      101 Rice
      Portland, TX 78374

      Re:       Cause No. 13-14-00689-CV
      Tr.Ct.No. S-12-5439FL-A
      Style:    Frankie Wayne Nealy v. Robin Michelle Nealy


          Appellant’s motion to stay in the above cause was this day DISMISSED AS
      MOOT by this Court.



                                            Very truly yours,



                                            Cecile Foy Gsanger, Clerk

      CFG:ch